Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is made as of February 1, 2007 (the “Effective Date”),
by and between ChoicePoint Inc., a Georgia corporation (together with all the
successors thereto, the “Employer” or “ChoicePoint”) and Jeffrey J. Glazer, a
resident of the State of Connecticut (the “Executive”).

Statement of Terms

The parties hereby agree as follows:

 

  1. Employment Terms

 

  (a) Employer hereby continues the employment of Executive, and Executive
hereby accepts continued employment by Employer, upon the terms and conditions
hereinafter set forth.

 

  2. Duties

 

  (a) Executive is hereby engaged as Senior Vice President, and General Manager
Insurance. Executive’s duties and the ChoicePoint Executive to whom Executive
will report (the “ChoicePoint Executive”) are described on Exhibit A, attached
hereto and incorporated herein. Executive shall perform and discharge the duties
which may be assigned to Executive from time to time in connection with the
conduct of the business of Employer. Employer may change Executive’s title and
duties if: (i) Employer has concluded in its reasonable judgment that such
change is in Employer’s best interests, or (ii) Executive has failed to meet
outlined yearly performance standards and objectives (e.g., revenue goals,
profit objectives etc.). On an annual basis, the parties shall mutually agree in
writing to such performance standards and objectives.

 

  (b) In addition to the duties specifically assigned to Executive, Executive
shall: (i) diligently follow and implement all management policies and decisions
communicated to Executive by the ChoicePoint Executive; (ii) timely prepare and
forward or cause to be forwarded all reports and accountings relating to
Employer as may be requested of Executive; (iii) devote the majority of
Executive’s time, energy and skill during regular business hours to the diligent
performance of Executive’s duties; and (iv) not devote any time or interest that
conflicts with the business of Employer or any of its subsidiaries or
affiliates.

 

  (c) Executive shall have the right to make contracts binding on ChoicePoint,
to the extent consistent with the authorization of the Company described in
Exhibit A, but shall not otherwise have the authority to bind ChoicePoint.

 

  (d) All funds and property received by Executive on behalf of ChoicePoint or
any affiliate shall be received and held by Executive in trust, and Executive
shall account for and remit all such funds to ChoicePoint.

 

  3. Compensation

 

  (a)

As compensation for services hereunder during the term of Executive’s employment
pursuant to this Agreement Employer shall pay to Executive a weekly



--------------------------------------------------------------------------------

 

salary of Six thousand seven hundred and thirty dollars and seventy-six cents
($6,730.76) (which reflects an annualized amount of $350,000) (the “Initial Base
Salary”) and starting February 17, 2007 a weekly salary of Seven thousand
nineteen dollars and twenty-three cents ($7,019.23) (which reflects an
annualized amount of $365,000 (the “Base Salary”). The Base Salary shall be paid
in accordance with Employer’s standard payroll practices in effect from time to
time. Executive’s performance shall be reviewed annually by the ChoicePoint
Executive and based upon such review, the Base Salary shall be subject to
adjustment from time to time in the sole discretion of Employer.

 

  (b) Executive shall be eligible to receive an annual performance bonus
(“Bonus”) based upon the operations and performance results of ChoicePoint
Insurance Services. Such Bonus shall accrue and be due and payable annually in
accordance with the incentive compensation policies established by Employer and
as described in the attached Executive Fringe Benefit Program.

 

  (c) During the term of Executive’s employment, Executive shall be able to
participate in the employee benefit plans of Employer including the Executive
Fringe Benefit Program to the extent that Executive’s position, tenure, salary,
age, health and other qualifications make Executive eligible to participate in
such plans and programs, subject to the rules and regulations applicable
thereto. The current benefits plans and programs available to Executive are set
forth in the ChoicePoint Summary of Benefit Plans (Exhibit B), the Executive
Fringe Benefit Program (Exhibit C), and those, if any, which are not described
in such documents are described in Exhibit D attached hereto.

 

  (d) During the term of Executive’s employment pursuant to this Agreement,
Executive shall be entitled to Six ( 6 ) weeks paid leave each year provided
however, that, at the end of each calendar year, Executive shall forfeit all
unused leave.

 

  (e) Executive shall be entitled to be reimbursed in accordance with the
policies of Employer, as adopted and amended from time to time, for all
reasonable and necessary expenses incurred by Executive in the connection with
Executive’s duties of employment hereunder; provided however, Executive shall,
as a condition of such reimbursement, submit verification of the nature and
amount of such expenses in accordance with the reimbursement policies adopted
from time to time by Employer.

 

  (f) The salary, incentives, and benefits set forth in this Section 3 shall be
the only compensation payable to Executive with respect to employment hereunder,
and Executive shall not be entitled to any compensation in addition to that set
forth in this Section 3 for any services provided by Executive in any capacity
to Employer, any subsidiary or affiliate thereof.

 

  (g) Employer may deduct from each payment of salary and other compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.

 

  (h) In the event of the termination of Executive’s employment governed by this
Agreement, the only severance amounts Executive shall be entitled to are set
forth herein and subject to Section 4(c) below.

 

2



--------------------------------------------------------------------------------

  (i) In the event of the termination of Executive’s employment following the
Date of Expiration, Executive shall be entitled to receive severance payments
upon the terms and conditions described in the ChoicePoint Severance Policy in
existence at said time.

 

  (j) Any prior provision in this Section 3 to the contrary notwithstanding, the
right of Executive to participate in certain ChoicePoint plans, and the terms
and levels of such participation, shall at all times be subject to the approval
of the Board of Directors of ChoicePoint or a committee authorized by it to
approve or disapprove such participation.

 

  4. Term and Termination

 

  (a) The term of Executive’s employment pursuant to this Agreement shall
commence upon the Effective Date and shall terminate at the end of business on
April 25, 2009 (the “Date of Expiration”), unless earlier terminated under
provisions of this Section 4 below, or extended by written agreement of
Executive and ChoicePoint, in which event the end of any such extended period
shall be the Date of Expiration. If Executive’s employment continues thereafter,
it shall be at will.

 

  (b) Employer, at its sole election, shall be entitled to terminate the
employment of Executive hereunder at any time if such is a Termination With
Cause or a Termination Without Cause. The employment of Executive hereunder
shall automatically terminate in the event of death of Executive or a Total
Disability Termination, or said employment may terminate as a result of
Constructive Termination as defined below.

 

  (c) If Executive’s employment is terminated by a Constructive Termination or a
Termination Without Cause, then Employer shall continue to pay to Executive
those severance amounts, and until those times, stated below; provided however,
that Executive shall not be entitled to receive any such severance payments
until and unless Executive executes and delivers to Employer within thirty
(30) days after the effective date of termination of Executive’s employment, a
release in form and substance reasonably satisfactory to Employer of all
liability of Employer under this Agreement, or otherwise, except for Employer’s
obligations to make severance payments under this Agreement and to distribute
all vested benefits under the plans described in Section 3(c). Such severance
payments shall be made in accordance with the standard payroll practices of
Employer, and the severance amount shall be as follows:

 

  (i) if termination occurs (other than Termination With Cause) a lump sum
payment equal to (a) fifty-two (52) weeks Base Salary and (b) bonus calculated
based on achieving target for the year in which termination occurs, applied to
your actual, prorated Base Salary for said year; or

 

  (ii) if termination occurs (other than Termination With Cause) within twelve
(12) months after a Change in Control (as defined in Exhibit E), a lump sum
payment equal to (a) seventy-eight (78) weeks of Base Salary and (b) bonus
calculated based on achieving target, applied to your annualized Base Salary for
the year in which termination occurs.

 

  (d)

Upon the termination of Executive’s employment hereunder by reason of his death,
or in the event of a Total Disability Termination, Voluntary Termination or

 

3



--------------------------------------------------------------------------------

 

Termination With Cause, Employer shall have no further obligation to Executive
or his personal representative with respect to this Agreement, except for Base
Salary accrued up to the date of such termination and unpaid at the date of such
termination, plus accrued and vested rights of Executive under any incentive
plan described in Section 3, and any other vested benefits described in Exhibits
B, C or D.

 

  (e) As used in this Section 4, the following terms shall have the meanings
ascribed to them below:

 

  (i) “Constructive Termination” means termination of Executive’s employment
under this Agreement by Executive resulting from a material diminishment in
Executive’s operational duties as described in Exhibit A or a material failure
by Employer to fulfill its obligations under this Agreement, which is not cured
within thirty (30) days after receipt by Employer of written notice from
Executive specifying the nature of the material failure; provided however, that
Employer actually receives such notice within sixty (60) days after Executive
learns that such material failure has occurred and Executive terminates his
employment under this Agreement within sixty (60) days after the date of such
receipt.

 

  (ii) “Termination With Cause” means i) the conviction of Executive of a
felony, a fraud or a crime involving moral turpitude, (ii) gross negligence or
willful misconduct by Executive with respect to the Employer or any Affiliate of
the Employer, (iii) Executive’s abandonment of Executive’s employment with the
Employer or any Affiliate of the Employer, (iv) Executive’s willful
insubordination or willful failure to follow the directions of the ChoicePoint
Executive, which is not cured within five (5) days after written notice thereof
to Executive, if, in the Employer’s reasonable discretion, such insubordination
or failure to follow the directions may be cured, (v) Executive’s material
breach of any employment policy of the Employer, including, without limitation,
any non-discrimination and non-harassment policy of the Employer, which is not
cured within five (5) days after written notice thereof to Executive, if, in the
Employer’s reasonable discretion, Executive’s breach of such employment policy
may be cured, or (vi) any other material breach by Executive of this Agreement
or any other agreement between Executive and the Employer (or any Affiliate of
the Employer) which is related to Executive’s employment with the Employer or
such Affiliate, is in effect as of the date hereof and which is not cured within
thirty (30) days after written notice thereof to Executive, if, in the
Employer’s reasonable discretion, such breach may be cured.

 

  (iii) “Termination Without Cause” means a termination of Executive’s
employment under this Agreement by Employer which is not a termination because
of the death of Executive, a Termination With Cause, a Total Disability
Termination, a Voluntary Termination, or a Constructive Termination.

 

4



--------------------------------------------------------------------------------

  (iv) “Total Disability Termination” means a termination of Executive’s
employment under this Agreement by Employer because (i) if the Executive is
deemed disabled for purposes of any group or individual disability program
provided by the Employer and at the time in effect, or (ii) if, in the good
faith judgment of the ChoicePoint Executive, the Executive is substantially
unable to perform the Executive’s duties under this Agreement for more than
ninety (90) days, whether or not consecutive, in any twelve (12) month period,
by reason of a physical or mental illness or injury.

 

  (v) “Voluntary Termination” means a termination of Executive’s employment
under this Agreement by Executive that does not constitute a Constructive
Termination. Executive agrees to give Employer two weeks notice of any Voluntary
Termination.

 

  5. Confidentiality; Employee Non-Solicitation

 

  (a) Trade Secrets and Confidential Information.

 

  (i) All Proprietary Information (defined below), and all materials containing
them, received or developed by Executive during the term of his employment by
Employer (in this Section 5, the term “Employer” refers collectively to Employer
and/or its affiliates) are confidential to Employer, and will remain Employer’s
property exclusively. Except as necessary to perform Executive’s duties for
Employer, Executive will hold all Proprietary Information in strict confidence,
and will not use, reproduce, disclose or otherwise distribute the Proprietary
Information, or any materials containing them, and will take those actions
reasonably necessary to protect any Proprietary Information. Executive’s
obligations regarding Trade Secrets (defined below) will continue indefinitely,
while Executive’s obligations regarding Confidential Information (defined below)
will cease two (2) years from the date of termination of Executive’s employment
with Employer for any reason.

 

  (ii) “Trade Secret” means information, including, but not limited to,
technical and non-technical data, formulas, patterns, designs, compilations,
computer programs and software, devices, inventions, methods, techniques,
drawings, processes, financial plans, product plans, lists of actual or
potential customers and suppliers, research, development, existing and future
products and services, and employees of Employer which (A) derives independent
economic value, actual or potential, from not being generally known to, and not
being easily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (B) is the subject of Employer’s
efforts that are reasonable under the circumstances to maintain secrecy; or as
otherwise defined by applicable state law.

“Confidential Information” means any and all knowledge, information, data,
methods or plans (other than Trade Secrets) which are now or at any time in the
future will be developed, used or employed by Employer which are treated as
confidential by Employer and not generally disclosed by Employer to the public,
and which relate to the business or financial affairs of Employer, including,
but not limited to, financial

 

5



--------------------------------------------------------------------------------

statements and information, marketing strategies, business development plans and
product or process enhancement plans.

“Proprietary Information” means collectively the Confidential Information and
Trade Secrets. Proprietary Information also includes information that has been
disclosed to Employer by a third party that Employer is obligated to treat as
confidential or secret.

Notwithstanding anything to the contrary in this subsection 5(a)(ii),
“Proprietary Information” does not include any information that (A) is already
known to Executive at the time it is disclosed to Executive by Employer; or
(B) before being divulged by Executive (1) has become generally known to the
public through no wrongful act of Executive; (2) has been rightfully received by
Executive from a third party without restriction on disclosure and without
breach of an obligation of confidentiality running directly or indirectly to
Employer; (3) has been approved for release to the general public by a written
authorization of Employer; (4) has been independently developed by Executive
without use, directly or indirectly, of the Proprietary Information received
from Employer; or (5) has been furnished to a third party by Employer without
restrictions on the third party’s right to disclose the information.

 

  (iii) In the event Executive is required by any court or legislative or
administrative body (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigation demand or similar
process) to disclose any Proprietary Information of Employer, Executive shall
provide Employer with prompt notice of such requirement in order to afford
Employer an opportunity to seek an appropriate protective order. However, if
Employer is unable to obtain or does not seek such protective order and
Executive is, in the opinion of its counsel, compelled to disclose such
Proprietary Information under pain of liability for contempt or other censure or
penalty, disclosure of such information may be made without liability.

 

  (iv) Executive acknowledges that Employer is obligated under federal and state
credit reporting and similar laws and regulations and third party vendor and
customer agreements to hold in confidence and not disclose certain information
regarding individuals, firms or corporations which is obtained or held by
Employer, and that Employer is required to adopt reasonable procedures for
protecting the confidentiality, accuracy, relevancy and proper utilization of
consumer credit information. In that regard, except as necessary to perform
Executive’s duties for Employer, Executive will hold in strict confidence, and
will not use, reproduce, disclose or otherwise distribute any information which
Employer is required to hold confidential under applicable federal and state
laws and regulations, third party vendor and customer agreements and industry
self-regulatory practices including without limitation, the IRSG, the Federal
Fair Credit Reporting Act (15 U.S.C.§ 1681 et. seq.) and any state credit
reporting statutes.

 

  (b)

Employee Non-Solicitation. During the term of Executive’s employment by Employer
and for one (1) year after Executive’s termination, Executive will not, either
directly or indirectly, on his or her behalf or on behalf of others, solicit for
employment, or attempt to solicit for employment, any employee of Employer with

 

6



--------------------------------------------------------------------------------

 

whom Executive had regular contact in the course of his or her employment or any
employee of Employer at any facility where Executive performed services for
Employer.

 

  (c) Customer Non-Solicitation. During the term of Executive’s employment by
Employer and for one (1) year after Executive’s termination, Executive shall not
directly or indirectly, for Executive or for any person, firm or employer,
divert, interfere with, disturb, or take away, or attempt to divert, interfere
with, disturb, or take away, the patronage of any customers of Employer with
which Executive had actual contact during the term of Executive’s employment by
Employer.

 

  (d) Return of Property. At Employer’s request or on termination of Executive’s
employment with Employer for any reason, Executive will deliver promptly to
Employer all property of Employer in his possession or control, including,
without limitation, all Proprietary Information, all materials containing them,
and all originals and copies of all documents (whether in hard copy or stored in
electronic form) which relate to or were prepared in the course of Executive’s
employment (including, but not limited to, contracts, proposals or any
information concerning the identity of customers, services provided by Executive
and the pricing of these services).

 

  (e) Remedies. Executive agrees that the covenants and agreements contained in
this Section 5 are of the essence of this Agreement; that each of such covenants
is reasonable and necessary to protect and preserve the interests and properties
of Employer and the business of Employer; that immediate and irreparable injury,
loss and damage will be suffered by Employer should Executive breach any such
covenants and agreements; and that, in addition to other legal or equitable
remedies available to it (including but not limited to damages, royalties and
penalties pursuant to applicable law), in recognition of the fact that Executive
has special, unique, unusual and extraordinary qualities that provides peculiar
value to Employer’s business, Employer shall be entitled to the remedies of
injunction and/or specific performance, if available, to prevent a breach or
contemplated breach by Executive of any of such covenants or agreements.

 

  6. Inventions

 

  (a) Generally.

 

  (i) Executive agrees that all Company Inventions (defined below) conceived or
first reduced to practice by Executive during Executive’s employment by Employer
and all copyrights and other rights to such Company Inventions shall become the
property of Employer. Executive hereby irrevocably assigns to Employer all of
Executive’s rights to all Company Inventions.

 

  (ii) Executive agrees that if Executive conceives an Invention (defined below)
during Executive’s employment with Employer for which there is a reasonable
basis to believe that the conceived Invention is a Company Invention, Executive
shall promptly provide a written description of the conceived Invention to
Employer adequate to allow evaluation thereof for a determination as to whether
the Invention is a Company Invention.

 

7



--------------------------------------------------------------------------------

  (iii) If, upon commencement of Executive’s employment with Employer under this
Agreement, Executive has previously conceived any Invention or acquired any
ownership interest in any Invention, which: (A) is executive’s property, or of
which Executive is a joint owner with another person or entity; (B) is not
described in any issued patent as of the Effective Date; and (C) would be a
Company Invention if such Invention was made while Executive is an employee of
Employer, then Executive shall, at his election, either: (1) provide Employer
with a written description of the Invention on Exhibit C attached hereto, in
which case the written description (but no rights to the Invention) shall become
the property of Employer; or (2) provide Employer with a license as specified in
subsection 6(a)(iv) of this Agreement.

 

  (iv) If Executive has previously conceived or acquired any ownership interest
in an Invention described by the criteria set forth in the immediately preceding
subsection 6(a)(iii) and Executive elects not to disclose such Invention to
Employer as provided therein, then Executive hereby grants to Employer a
nonexclusive, paid up, royalty-free license to use and practice such Invention.

 

  (v) Executive hereby represents to Employer that he owns no patents,
individually or jointly with others.

 

  (vi) Notwithstanding any other provision in this Section 6, in no event shall
Executive’s assignment of any Invention to Employer apply to an Invention that
Executive develops entirely on his own time during his employment with Employer
without using Employer’s equipment, supplies, facilities, Proprietary
Information, except for any Inventions that either: (A) relate at the time of
conception or reduction to practice of the Invention to the Restricted
“Business” (as such term is defined above) of Employer, or to actual or
demonstrably anticipated research or development of Employer; or (B) result from
any work performed by Executive for Employer.

 

  (b) Copyrights.

 

  (i) Executive agrees that any Works (defined below) created by Executive in
the course of performing Executive’s duties as an employee of Employer are
subject to the “Work for Hire” provisions contained in Sections 101 and 201 of
the United States Copyright Law, Title 17 of the United States Code. All right,
title and interest to copyrights in all Works which have been or will be
prepared by Executive within the scope of Executive’s employment with Employer
will be the property of Employer. Executive further acknowledges and agrees
that, to the extent the provisions of Title 17 of the United States Code do not
vest in Employer the copyrights to any such Works, Executive shall assign and
hereby does assign to Employer all right, title and interest to copyrights which
Executive may have in such Works.

 

  (ii)

Executive agrees to promptly disclose to Employer all Works referred to in the
immediately preceding subsection and execute and deliver all applications for
registration, registrations, and other documents relating to the copy rights to
such Works and provide such additional assistance, as

 

8



--------------------------------------------------------------------------------

 

Employer may deem necessary and desirable to secure Employer’s title to the
copyrights in such Works. Employer shall be responsible for all expenses
incurred in connection with the registration of all such copyrights.

 

  (iii) Executive hereby represents to Employer that he claims no ownership
rights in any Works, except those described on Exhibit F attached hereto.

 

  (c) Section 6 Definitions. As used in this Section 6, the following terms
shall have the meanings ascribed to them below:

 

  (i) “Company Invention” means any Invention which is conceived by Executive
alone or in a joint effort with others during Executive’s employment by Employer
which (A) may be reasonably expected to be used in a product or service of
Employer, or a product or service similar to a product or service of Employer;
(B) results from work that Executive has been assigned as part of his duties as
an employee of Employer; (C) is in an area of technology which is the same or
substantially related to the areas of technology with which Executive is
involved in the performance of Executive’s duties as an employee of Employer; or
(D) is useful, or which Executive reasonably expects may be useful, in any
manufacturing, product or service design process of Employer.

 

  (ii) “Invention” means any discovery, whether or not patentable, including,
but not limited to, any useful idea, invention, improvement, innovation, design,
process, method, formula, technique, machine, manufacture, composition of
matter, algorithm or computer program, as well as improvements thereto, which is
new or which Executive has a reasonable basis to believe may be new.

 

  (iii) “Works” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, services, user’s guides,
illustrations, advertising materials, computer programs (including the contents
of read only memories) and any contribution to such materials.

 

  (d) Statutory Notice. In accordance with Section 2872 of the California Labor
Code, Executive is hereby notified that the provisions of this Section 6
requiring assignment of certain Inventions to Employer do not, in any event,
apply to any invention which qualifies under the provisions of Section 2870 of
such Code. Section 2870(a) of the California Labor Code provides as follows:

§2870. Inventions on Own Time – Exemption from Agreement

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (i) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

9



--------------------------------------------------------------------------------

  (ii) Result from any work performed by the employee for the employer.

 

  7. Representations and Warranties of Executive. Executive hereby represents
and warrants to Employer that:

 

  (a) Executive is not subject to any restriction contained in any agreement,
court order or otherwise, including without limitation any agreement with a
prior employer or other principal, against entering into this Agreement or
performing in accordance with its terms.

 

  (b) Executive has not provided Employer with any Proprietary Information of
any third party, without appropriate authorization to do so.

 

  8. Remedies

Executive agrees that the covenants and agreements contained in Sections 5,6 and
7 of this Agreement are of the essence of this Agreement; that each of such
covenants is reasonable and necessary to protect and preserve the interests and
properties of ChoicePoint and the business of ChoicePoint; that ChoicePoint is
engaged in and throughout the United States in its business; that irreparable
loss and damage will be suffered by ChoicePoint should Executive breach any of
such covenants and agreements; and that, in addition to other remedies available
to it, ChoicePoint shall be entitled to both temporary and permanent injunctions
to prevent a breach or contemplated breach by Executive of any of such covenants
or agreements.

 

  9. Notices

 

  (a) All notices, requests, demands and other communications required hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
if mailed, by United States certified or registered mail, prepaid to the party
to which the same is directed at the following addresses (or at such addresses
as shall be given in writing by the parties to one another):

 

  If to ChoicePoint: ChoicePoint Inc.

1000 Alderman Drive

Alpharetta, Georgia 30005

Attention: Carol A. DiBattiste, Esq.

General Counsel & Chief Privacy Officer

 

If to Executive:  

 

   

 

                        ,                                      

 

  (b) Notices delivered in person shall be effective on the date of delivery.
Notices delivered by mail as aforesaid shall be effective upon the third
calendar day subsequent to the postmark date hereof.

 

10



--------------------------------------------------------------------------------

  10. Miscellaneous

 

  (a) Assignment. This Agreement may be assigned only to ChoicePoint’s
affiliates and successors in interest and shall inure to the benefit of and may
be binding upon such affiliates or successors. Neither this Agreement nor any
right of Executive hereunder may be assigned by Executive (or his personal
representative, if applicable), nor may Executive in any way delegate the
performance of his covenants and obligations hereunder. Any attempted assignment
by Executive shall be void.

 

  (b) Waiver. The waiver by ChoicePoint of any breach of this Agreement by
Executive shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.

 

  (c) Entire Agreement. This Agreement and Exhibits A, B, C, D, E & F attached
hereto embody the entire agreement of the parties hereto relating to the
employment by ChoicePoint of Executive in the capacity herein stated. This
Agreement shall supersede all prior written or oral understandings or
agreements.

 

  (d) Amendment and Termination. This Agreement may not be modified, amended,
supplemented or terminated except by a written instrument executed by the
parties hereto.

 

  (e) Severability. Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein. If a court of competent jurisdiction shall
determine that any provision contained in this Agreement, or any part thereof,
is unenforceable for any reason, the parties hereto authorize such court to
reduce the duration or scope of such provision, or otherwise modify such
provision, so that such provision in its reduced or modified form will be
enforceable.

 

  (f) The covenants, warranties and agreement of Executive in Sections 5, 6 , 7
and 8 and the obligations of Employer in Section 4, shall survive the
termination of Executive’s employment hereunder and shall not be extinguished
thereby.

 

  (g) Captions and Section Headings. Captions and section headings used herein
are for convenience only and are not a part of this Agreement and shall not be
used in construing it.

 

  (h) Governing Law. This Agreement and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
Georgia, without giving effect to its conflicts of laws provisions.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Executive have each executed and delivered this
Agreement as of the date first shown above.

 

EMPLOYER: By:  

/s/ Steven W. Surbaugh

Date:   4/24/07 Name:   Steven W. Surbaugh Title:   Chief Administrative Officer
EXECUTIVE: Signature:  

/s/ Jeffrey J. Glazer

Date:   4/23/07

 

12